Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
NOTE: Claim 43 is directed to a product and depends on claim 36 which is a method claim.  Claim 44 is a product claim and depends on claim 42 which was cancelled in the amendment filed on 6/7/21.  To expedite the restriction, Claim 43 will be considered a product claim and not dependent on claim 36.  Claim 44 will be grouped with claim 43.  If applicant amends the claims in the response to the restriction and any pending claim is directed to a different or new invention, another restriction might be required. 
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are 
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group II, claims 1, 3-5, 8, 10-12, 14, 20, 21, 24, 29, 30-38, drawn to a method of treating a proliferative disorder in a subject comprising administering a SIK3 inhibitor to the subject, wherein the inhibitor is a cyclic compound of the following formula I.
Group III, claims 1, 3-5, 8, 10-12, 14, 20, 21, 24, 29, 39, 40, drawn to a method of treating a proliferative disorder in a subject comprising administering a SIK3 inhibitor to the subject, wherein the inhibitor is a cyclic compound in claim 39.
Group IV, claims 43 and 44, drawn to SIK3 inhibitor to the subject, wherein the inhibitor is a cyclic compound of the following formula I.
Group V, claims 45 and 47, drawn to a method of determining whether a subject has or is at risk of developing a proliferative disorder that is associated with cellular resistance against a cell-mediated immune response comprising detecting a biomarker in a sample from a subject.
Group VI, claim 48, drawn to a method of determining whether a subject has or has a risk of developing a disease or disorder associated with cellular resistance comprising contacting a cell of the subject with a SIK inhibitor in the presence of a cell-mediated immune response.
Group VII, claim 53, drawn to a kit a SIK3 inhibitor to the subject, wherein the inhibitor is a cyclic compound of the following formula I.
Group VIII, claim 57, drawn to a method of identifying and/or characterizing a compound suitable for treatment of a disease or disorder characterized by cellular resistance 
Group IX, claims 58-60, drawn to a method of identifying and/or characterizing a compound suitable for treatment of a disease or disorder characterized by cellular resistance against a cell-mediated immune response and that is characterized by expression or activity of SIK3 comprising contacting a first cell expressing SIK3 and a candidate compound.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Group II:
a) a specific element for all of the variables in formula (I) in claim 30 and if the compound embraces formula (II), applicant is further required to elect a specific component for each variable in formula (II);
Group III:
b) a specific compound from claim 39;
Group V:
c) one or more biomarkers from claim 45;



d) kit comprises (a) either (x) a nucleic acid capable of binding specifically to SIK3 or HDAC4 or (y) an ABP binding specifically to SIK3 or HDAC4; and
Groups VIII and IX:
e) the expression or activity of SIK3.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.  Currently, the following claim(s) are generic: claim 1 (groups II and III); no claim (group V); no claim (group VII); and none for groups VIII and IX.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-IX and species lack unity of invention because even though the inventions of these groups require the technical feature of a SIK3 inhibitor, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 2016081989, cited on the written opinion for the parent application PCT/EP2018/060172.  ‘989 teaches a composition comprising a SIK2 and .
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the Failure to do so may result in no rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WHITEMAN whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/BRIAN WHITEMAN/Primary Examiner, Art Unit 1635